Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 1 of 17 PageID 6381




                            Exhibit A
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 2 of 17 PageID 6382


    1                      UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
    2                             TAMPA DIVISION

    3   UMG RECORDINGS, INC., ET AL.,

    4                          Plaintiffs,

    5           vs.                        CASE NO. 8:19-cv-710-T-35TGW
                                           October 9, 2020
    6                                      Tampa, Florida
                                           2:41 - 5:36 p.m.
    7
        BRIGHT HOUSE NETWORKS, LLC,
    8
                             Defendant.
    9   ________________________________/

   10

   11

   12

   13

   14

   15

   16                     TRANSCRIPT OF MOTION HEARING
                      BEFORE THE HONORABLE THOMAS G. WILSON
   17                    UNITED STATES MAGISTRATE JUDGE

   18

   19

   20

   21

   22

   23

   24   Proceedings transcribed via courtroom digital audio
        recording by transcriptionist using computer-aided
   25   transcription.

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 3 of 17 PageID 6383

                                                                            35
    1   Anything submitted after 4:00 p.m. on the day prior to the

    2   hearing will be disregarded.       So guess what?    I disregarded

    3   that stuff.    I was still here at 7:06, but I didn't read it,

    4   I'm not going to do it.      And so we know how to disregard

    5   stuff.    That's why I don't -- I just don't get it, why it

    6   would interfere with some other case.

    7               MR. SCHAPIRO:    So, Your Honor, we would,

    8   therefore, ask that they be ordered to produce it in answer

    9   to this interrogatory.      We don't care if it's a spreadsheet

   10   or a narrative paragraph or whatever it might be by -- you

   11   know, as soon as they're able to reasonably do it, which I

   12   would hope and imagine would be four weeks, six weeks,

   13   something like that.

   14               THE COURT:    Well, of course, this case isn't

   15   moving along at the fastest pace either.         So, yeah, I'm

   16   going to grant Interrogatory 13.       And I'm not going to worry

   17   about the timing of it.      I'll ask you at some point what's a

   18   reasonable amount of time to produce whatever you have to

   19   produce and so we'll get that at the end.         If I don't

   20   forget, I regularly do.      So at this point, 13 will be

   21   granted.

   22               MR. SCHAPIRO:    So, your Honor, that brings us to

   23   what we call RLP Interrogatory 13, the record label

   24   publishers or Plaintiffs' Interrogatory 13.         This is an

   25   issue that relates to some extent to the question you raised

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 4 of 17 PageID 6384

                                                                            36
    1   about The Big Chill.      The interrogatory concerns which sound

    2   recordings were first issued as albums or compilations.           And

    3   the Copyright Act itself states that -- tells us that --

    4               THE COURT:    Are we still on 13?

    5               MR. SCHAPIRO:    Well, it's a different 13.      So the

    6   first 13 was for the music publisher plaintiffs.          So the --

    7               THE COURT:    Yeah.

    8               MR. SCHAPIRO:    And this second 13 is for the

    9   record label.

   10               THE COURT:    Where is that listed?

   11               MR. SCHAPIRO:    It's the second one in our brief,

   12   Your Honor, and it is at page five, page five of our brief.

   13   I can read it if you would like.

   14               THE COURT:    Okay.   Yeah.   All right.

   15               MR. SCHAPIRO:    Yes.   It says:    Identify which

   16   sound recordings listed on Exhibit A, parentheses, including

   17   any amendments to same, closed parentheses, to plaintiffs'

   18   complaint were first issued or released together on or as

   19   albums or compilations, including for each the name of the

   20   corresponding album or compilation.

   21               So what we're trying to find out there is if

   22   they're listing Ain't Too Proud to Beg, was that listed

   23   first as part of an album or a compilation.         And the reason

   24   we're asking for that is that 17 U.S.C., Section 504(c),

   25   that's 17 U.S.C. 504(c) of the Copyright Act, instructs that

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 5 of 17 PageID 6385

                                                                            37
    1   all parts of a compilation or derivative work may constitute

    2   one work for purposes of calculating statutory damages.

    3               So we're back at this issue, which is going to

    4   have a huge impact on our exposure if they manage to get a

    5   verdict in this case on whether they just get one award for

    6   the album or whether they're allowed to get an award for

    7   every song on the album if --

    8               THE COURT:    Well, that's why I brought up The Big

    9   Chill.    That's what made me think of it.

   10               MR. SCHAPIRO:    You put your finger on it.      And the

   11   copyright office has thought about this too.         We quote that

   12   copyright office guidance in our brief and the copyright

   13   office tells owners that when you register a number of works

   14   as part of a collective work, you may seek only one award

   15   even if a defendant infringed them all.         One award for the

   16   collective.    And we cite some authority for that in Footnote

   17   Seven and Eight of our brief, page six.

   18               So this is a key issue, because our understanding

   19   is that most of the works in this case were originally

   20   registered only as compilations or albums as their original

   21   registration.     And so do they get a single award per album

   22   or do they get 4,582 separate awards.        For that reason, yet

   23   again, the Charter Special Master ordered production of this

   24   information because it could have a significant impact on

   25   damages.

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 6 of 17 PageID 6386

                                                                            38
    1               And there's an example that I think is

    2   instructive, it's from an Eleventh Circuit case that we cite

    3   in our brief, it's called the Yellows Pages Photo case.

    4   That was a case where the issue was there were 10,000 stock

    5   photograph images, but the court rules or one of the parties

    6   argued -- I can't recall how it ended up -- that these were

    7   100 -- actually just 178 collections.        So there's a big

    8   difference.    You have 178 collections of photos, you have

    9   10,000 photos.     When you start multiplying by statutory

   10   damages, it has a huge impact.

   11               So there's no burden, because they've already been

   12   ordered to produce this in the Charter cases.         They're the

   13   owners of these -- these records and these compositions, so

   14   they should be heard to say that it's problematic for them

   15   to provide.

   16               THE COURT:    What says the plaintiff?

   17               MR. OPPENHEIM:    Your Honor, unlike the first

   18   request that we went through where there was no directly

   19   relevant case law in the Eleventh Circuit and the issue had

   20   been decided different ways by different courts, this one's

   21   clear.    It's clear in the Eleventh Circuit and it's clear in

   22   virtually every other circuit.       The Eleventh Circuit in the

   23   Feltner case rules unequivocally that it does not matter

   24   whether the works are registered together.         Individual works

   25   that can live their own copyright life are entitled to

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 7 of 17 PageID 6387

                                                                            39
    1   separate statutory damage awards.        That's what the Eleventh

    2   Circuit rules.     And that law is good law, it's the law

    3   that's applied in this circuit, and it's the law that is

    4   consistent with what many, many other courts have held, and

    5   it's why this kind of analysis was not done or allowed in

    6   the Cox case and it -- the only reason that the Special

    7   Master ordered it -- and I'm going to get to what the order

    8   was in a second, because Mr. Schapiro was not forthcoming in

    9   that respect.

   10               But what the Special Master said, well, this issue

   11   has not been addressed in the Tenth Circuit and as the

   12   Special Master I'm not going to opine on the legal issue.

   13   But in the Eleventh Circuit the law's unequivocal that if

   14   you release an album with ten different works and those

   15   works are individual works that can live their own copyright

   16   life, which, of course, they do, you can listen to each of

   17   them individually, download them individually, stream them

   18   individually, that they are subject to a separate statutory

   19   damage award.

   20               So as a matter of law, the defendant is just wrong

   21   on this one.    But if you're going to entertain it,

   22   notwithstanding Feltner, then there are huge problems with

   23   the language of the interrogatory and it is enormously

   24   burdensome and that burden issue is one that has received

   25   multiple briefings and hearings by the Special Master in the

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 8 of 17 PageID 6388

                                                                              40
    1   Charter case, because the plaintiffs have indicated in the

    2   Charter case they don't know that we could ever do this

    3   analysis for some of the works in the case, not to mention

    4   not sure what the analysis is.

    5               So I'm happy to go through the vagueness issue,

    6   I'm happy to go through the burdensomeness issue, but I

    7   don't think we have to get there, because the Feltner

    8   decision in the Eleventh Circuit, the defendants can cite

    9   you no law that contradicts and the Eleventh Circuit

   10   controls this.

   11               THE COURT:    So tell me, there's a problem deciding

   12   which sound recordings were first issued as an album?           Why

   13   is that a problem?

   14               MR. OPPENHEIM:    Well, Your Honor, one would

   15   imagine that a record company might have a complete catalog

   16   of everything that issued and when, but they don't, because

   17   they issue many, many, many different sound recordings at

   18   many, many different times in many, many different countries

   19   in many, many different formats and --

   20               THE COURT:    We're only talking about the sound

   21   recordings listed on Exhibit A.       How many you got?     How many

   22   is it?

   23               MR. OPPENHEIM:    Of the 7500, I want to say it's

   24   roughly 4,000-plus sound recordings.

   25               MR. SCHAPIRO:    4,582 is my understanding, Your

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 9 of 17 PageID 6389

                                                                            41
    1   Honor.

    2               THE COURT:    Okay.    So it's a problem to determine

    3   which ones were first issued as albums?

    4               MR. OPPENHEIM:    Yes, Your Honor, it is -- in many

    5   instances, not all, but in many instances virtually

    6   impossible.    And let me give you an example of why that is.

    7               If a record company acquires a label that issued

    8   the sound recording before the record label acquired that

    9   label, the record company may not have the records, the

   10   files which indicate what was the first release of this, was

   11   it first released on radio, was it first released as a

   12   promo, was it first released as a single, was it

   13   simultaneously released as a single and as an album, did it

   14   come out in a movie first?        These are difficult questions to

   15   answer in the normal course and when you throw in that many

   16   of these recordings are works that were acquired or works

   17   that may have come from overseas or that are older, it

   18   becomes enormously difficult.

   19               In the Charter case we knew there would be some

   20   burden and when the Special Master ordered us to do this

   21   because there was no law in the Tenth Circuit like Feltner,

   22   we dug into it and we started doing an enormous amount of

   23   work to try to understand how to answer this.         And what we

   24   discovered was that it's virtually impossible in some

   25   instances to figure out what the answers are.         And so what

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 10 of 17 PageID 6390

                                                                            42
    1    the Special Master actually did and came back to and said,

    2    look, you answer for the ones you can answer.         So she didn't

    3    order production as to everything, she recognized that we

    4    wouldn't be able to based on declarations that were put in.

    5    So again, that's because --

    6                THE COURT:   Well, I'll go along with that

    7    approach.    If you can't figure something out, you can't

    8    figure something out.     If you don't have a document, you

    9    don't have it.    That's sort of basic.      But this is --

   10                What'd you say, 4,000-something?

   11                MR. SCHAPIRO:    4,582.

   12                THE COURT:   Just the way I read this, and your

   13    objections seem to read more problems into this thing than

   14    there is, it's, hey, it's 4,000 sound recordings which were

   15    first issued as an album.      I'm having trouble thinking

   16    that's so complicated.

   17                MR. OPPENHEIM:    Your Honor, the Eleventh

   18    Circuit --

   19                MR. SCHAPIRO:    It's not, Your Honor, and --

   20                MR. OPPENHEIM:    -- decision on this could not be

   21    more clear.    In some respects it was one of the first cases

   22    of many, many Circuit decisions that made clear that when

   23    you have multiple works that are registered together, but

   24    those multiple works that can be monetized on their own and

   25    have a life on their own, they are -- they get individual

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 11 of 17 PageID 6391

                                                                            43
    1    damage awards, statutory damage awards.        And that's what

    2    Feltner says.    And if Feltner is right, which it has to be

    3    for this Court, because it's good Eleventh Circuit law, then

    4    this discovery is improper.

    5               MR. SCHAPIRO:     Your Honor, let me address Feltner.

    6    So -- and I apologize, I'm just reading this off a phone

    7    where I have it, because we didn't file -- we didn't have

    8    the opportunity to file a reply in this case.         But, Your

    9    Honor, I'm going to be reading from a case called LaDarius

   10    Entertainment Group (ph), a Southern District of Florida

   11    2005 case, it is 2005 Westlaw 8157690 distinguishing

   12    Feltner.

   13               I think having this phone here is causing --

   14               So in that case the court distinguished Feltner

   15    and said defendants -- so Feltner I should point out is a

   16    case involving videos and films.       And the court in that case

   17    said:   Defendants cite MCA v. Feltner for the proposition

   18    that each work infringed for purposes of statutory damages

   19    is defined as each creative expression has an independent

   20    economic value or viability.      However, in Feltner, the

   21    Eleventh Circuit qualified its holding, quote, in light of

   22    the pretrial stipulation in this case -- this according to

   23    Feltner, the deference we give a District Court in

   24    interpreting a pretrial stipulation and Feltner's failure to

   25    offer evidence at trial on this issue, we find that the

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 12 of 17 PageID 6392

                                                                            44
    1    District Court did not err in interpreting the pretrial

    2    stipulation as not placing in issue the number of works

    3    infringed.

    4               This is essentially a factual issue with this idea

    5    of living a copyright life of its own.        And even

    6    Mr. Oppenheim can't say, because it's not accurate, that

    7    every court everywhere agrees with this view.         So even if it

    8    were the case, and it's not, that Feltner disposes of this

    9    issue, which it certainly is not the case, we are still

   10    allowed, because we may want to make the argument or

   11    challenge that, to get this discovery which they're being

   12    ordered to produce anyway elsewhere and which surely they

   13    must have.    I mean, they are record companies and music

   14    publishers.    They are suing us.     And if it turns out that

   15    somebody in 1979 forgot to bring the file box over when

   16    Electra got bought by Warner or something like that, well, I

   17    think that should be their problem, not our problem, but we

   18    can address that if and when it arises if they're -- so they

   19    have no, by the way, I should point out submitted a

   20    declaration to my knowledge about burden in this case and so

   21    I think they should be ordered to produce it.

   22               THE COURT:    Okay.   What's --

   23               MR. OPPENHEIM:     So --

   24               THE COURT:    Go ahead.

   25               MR. OPPENHEIM:     I'm sorry, Your Honor.

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 13 of 17 PageID 6393

                                                                             45
    1               THE COURT:    Go ahead.

    2               MR. OPPENHEIM:     For Mr. Schapiro to come forward

    3    and cite to you a unreported District Court decision about a

    4    stipulation that is different than the lengthy written

    5    Eleventh Circuit decision is just not compelling.          So the

    6    Eleventh Circuit actually did a full-blown legal analysis of

    7    the question of whether or not you can get separate

    8    statutory damage awards for different television episodes

    9    that were registered collectively as a single work.          And the

   10    Eleventh Circuit didn't rely on whether or not there was

   11    some stipulation, they did an analysis and what -- the

   12    conclusion they came to is the same conclusion that the Cox

   13    court came to, in the UMG Cox case and Sony Cox case, and

   14    now (inaudible) individual works that can live their own

   15    copyright life are entitled to separate statutory damage

   16    awards.   And a 2005 Westlaw decision from a District Court

   17    in Florida does not reverse the Eleventh Circuit law in

   18    this, which is controlling.

   19               MR. SCHAPIRO:     So, Your Honor, let me just read

   20    more from that Westlaw decision in the Southern District of

   21    Florida, which the Court might I think properly

   22    distinguished Feltner by saying:       An entire episode of a

   23    television show is distinguishable from an individual song

   24    on what would most likely be referred to in common parlance

   25    as a compilation album.

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 14 of 17 PageID 6394

                                                                              46
    1                At a minimum, the fact that a judge in the

    2    Southern District of Florida in a case that involved music

    3    and song suggests that this is an open issue that we should

    4    be allowed to argue about at the proper time and not that

    5    discovery should be foreclosed.

    6                THE COURT:   I'm back -- I'm still stuck on the --

    7    what appears to be a rather straightforward request of which

    8    sound recordings on Exhibit A of approximately 4,000 sound

    9    recordings were first issued as an album.        I'm not sure why

   10    that's such a problem.

   11                Now, I can understand if, to use the example a box

   12    wasn't brought over when there was a shift in ownership, but

   13    then you can say that, we only have records for 3,762.          So

   14    I'm going to grant --

   15                MR. OPPENHEIM:    So, Your Honor --

   16                THE COURT:   I'm going to grant No. 13, that 13.

   17                MR. SCHAPIRO:    Thank you, Judge.    I think that

   18    brings us to our request --

   19                MR. OPPENHEIM:    Your Honor?

   20                THE COURT:   Go ahead.

   21                MR. OPPENHEIM:    I recognize Your Honor doesn't

   22    appreciate looking at exhibits to filings, but we did submit

   23    lengthy declarations on behalf of our clients expressing

   24    issues both with the ambiguity here, as well as the

   25    burden --

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 15 of 17 PageID 6395

                                                                            47
    1               THE COURT:    No.    No.   And I read your response.

    2    The notion that this is an ambiguous interrogatory is

    3    frivolous.    It's clear as it can be.      (Inaudible) is trying

    4    to make something ambiguous.       This isn't an ambiguous thing,

    5    it's -- so if you have lawyers with a declaration saying I

    6    don't understand what you're talking about, I understand

    7    what they're talking about, so --

    8               MR. OPPENHEIM:      Well, Your Honor, can I ask -- can

    9    I ask a question then?

   10               THE COURT:    Sure.

   11               MR. OPPENHEIM:      Which is if an album is released

   12    simultaneously with a digital single, is that first release,

   13    or is it a release if it's a radio promotion as compared to

   14    an album sale?    Or is it a release if it's in a movie?        And

   15    these are the kinds of things that really aren't clear to

   16    us.   And it's easy to read it and say, well, I can make

   17    sense, but when you apply it to the industry, it is

   18    ambiguous.    So I understand why from your perspective and

   19    probably, frankly, from mine on first reading, it may seem

   20    clear.

   21               THE COURT:    Okay.

   22               MR. OPPENHEIM:      But when our clients read it --

   23               THE COURT:    Give it to some lawyer in your firm

   24    who doesn't know anything and let him or her read it and

   25    then answer it, because it's clear on its face what they're

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 16 of 17 PageID 6396

                                                                            48
    1    asking for.    It may be that you cannot answer it fully for

    2    some reason or other, but at this point, that one is not

    3    difficult to understand.      So I'm granting it.     And if you

    4    need to have caveats or explanations or parentheses or

    5    whatever, okay, do that.      But we're talking about probably

    6    less than 4,000, because apparently there's some information

    7    lost.

    8               But in terms of -- because I regularly in

    9    discovery disputes bring out the proportionality requirement

   10    and say, now, this case isn't worth that.        This one

   11    requires, okay, the extent of the amount of work required is

   12    going to have to be done, because it's proportionate to the

   13    amount at issue.     So I'm granting the RLP Interrogatory 13.

   14               MR. SCHAPIRO:     Your Honor, before we go to Request

   15    for Production 22, I know there's some static and I know

   16    that your Deputy has been trying to figure out what it is,

   17    but maybe we could just take a minute, because I think the

   18    recording might be --

   19               THE COURT:    Probably is.

   20               MR. SCHAPIRO:     Would it be someone on the phone?

   21    Because we've all taken -- tried to move our phones away

   22    from the microphone.

   23               MR. OPPENHEIM:     We have as well.    We hear the

   24    static.   We do have a phone delay as well.

   25               DEPUTY CLERK:     Make sure you don't have any

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:19-cv-00710-MSS-TGW Document 217-1 Filed 10/27/20 Page 17 of 17 PageID 6397

                                                                           123
    1    UNITED STATES DISTRICT COURT )
                                      )
    2    MIDDLE DISTRICT OF FLORIDA   )

    3
                          REPORTER TRANSCRIPT CERTIFICATE
    4
              I, Howard W. Jones, Official Court Reporter for the
    5    United States District Court, Middle District of Florida,
         certify, pursuant to Section 753, Title 28, United States
    6    Code, that the foregoing is a true and correct transcription
         of the stenographic notes taken by the undersigned in the
    7    above-entitled matter (Pages 1 through 122 inclusive) and
         that the transcript page format is in conformance with the
    8    regulations of the Judicial Conference of the United States
         of America.
    9

   10                                      /s    Howard W. Jones
                                           __________________________
   11                                      Howard W. Jones, RPR, FCRR
                                           Official Court Reporter
   12                                      United States District Court
                                           Middle District of Florida
   13                                      Tampa Division
                                           Date: 10-15-2020
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
